United States Court of Appeals
                     For the First Circuit


No. 13-2205

                         UNITED STATES,

                            Appellee,

                               v.


                 ANGEL ENRIQUE ROMERO-GALINDEZ,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Daniel R. Domínguez, U.S. District Judge]


                             Before

                       Lynch, Chief Judge,
              Howard and Thompson, Circuit Judges.



     Kendys Pimentel Soto on brief for appellant.
     Rosa Emilia Rodríquez-Vélez, United States Attorney, and
Nelson Pérez-Sosa, Assistant United States Attorney, Chief,
Appellate Division, on brief for appellee.



                          April 3, 2015
             THOMPSON, Circuit Judge.       Following a guilty plea on a

weapons charge, Angel Romero-Galindez, who many years earlier had

four times over been convicted of murder, was sentenced as an armed

career     criminal   to   twenty   years   imprisonment.     Claiming   an

assortment of errors permeated the proceedings below, Romero-

Galindez appeals, asking this court to vacate his guilty plea and

sentence.     Having carefully considered the matter, we affirm.

                                 BACKGROUND

             Since    1997,   Romero-Galindez,   who   was   convicted   of

committing four murders between the ages of sixteen and seventeen,

had been serving time in the Puerto Rico state correctional

system.1    In 2012, the then thirty-one year old, had been granted

parole and was staying at some type of rehabilitation center.

According to Romero-Galindez, he received a call at the center from

his sister, who expressed concern for her life following a gang

shoot-out at the housing project where Romero-Galindez had grown

up.   Worried, Romero-Galindez left the center to speak with the

involved gang members and, once the issue was resolved, reportedly

contacted his probation officer to turn himself in.

             On March 27, 2012, Puerto Rico police officers, having

learned that Romero-Galindez, a state fugitive because of his


      1
        Since this appeal follows a guilty plea, we gather the
facts from "the change-of-plea colloquy, the presentence
investigation report, and the transcript of the disposition
hearing."   United States v. Jiminez, 498 F.3d 82, 84 (1st Cir.
2007).

                                     -2-
departure from the rehabilitation facility, was residing at the

public housing project, went there and arrested him.                 Romero-

Galindez consented to a search of the apartment, which resulted in

the seizure of an AK-47 assault rifle and ammunition.           He admitted

the rifle was his.

              Federal authorities stepped in and Romero-Galindez was

charged with being a felon in possession of a firearm, in violation

of 18 U.S.C. § 922(g)(1), and the Armed Career Criminal Act, 18

U.S.C. § 924(e)(1).        Following plea negotiations, Romero-Galindez,

who was represented by counsel throughout all court proceedings,

waived his right to a trial by jury and sought to plead guilty.

The plea agreement indicated that the minimum term of imprisonment

required by statute was "no less than fifteen years (15) and no

more   than    life   in   prison."    It   also   reflected   the   parties'

agreement that should Romero-Galindez not be found an armed career

criminal, the government would recommend he be sentenced at the

higher end of that range, while the defense would advocate for the

lower end.      The parties stipulated, however, that should Romero-

Galindez turn out to be an armed career criminal, the parties would

recommend a fifteen-year sentence.

              The change of plea hearing took place on January 18, 2013

before a magistrate judge.            Upon questioning, Romero-Galindez

informed the judge that the plea agreement had been explained to

him and that he understood what it said. The government reiterated


                                      -3-
that, in the event Romero-Galindez was found to be an armed career

criminal (which defense counsel conceded was a near guarantee), the

parties     were   suggesting    the     fifteen-year    mandatory      minimum

sentence.     The judge went on to explain the penalty faced by

Romero-Galindez. She indicated that the § 922(g)(1) charge carried

a maximum penalty of ten years imprisonment and three years

supervised release but, if Romero-Galindez was found to have

violated the Armed Career Criminal Act, "then you're considered a

career criminal, and then the statutory maximum does not apply."

After some more back and forth, Romero-Galindez pled guilty and the

judge found him qualified to do so.

            The magistrate judge issued a report and recommendation.

In    it,   she    indicated     that     Romero-Galindez     expressed       his

understanding of the maximum penalties, which the report stated was

not less than fifteen years imprisonment or more than life, with a

term of supervised release of not more than five years. The report

recommended the guilty plea be accepted, which the district court

judge then did.

            The    presentence    investigation     report     (PSR)    issued.

Romero-Galindez's     base     offense    level   was   put   at   26   but   the

enhancement for his armed career criminal status brought him up to

33.   With three points taken off for acceptance of responsibility,

the total offense level ended up at 30.                  The PSR noted the

statutory minimum penalty was fifteen years and the maximum was


                                        -4-
life. The guideline range, given the total offense level of 30 and

criminal history category of VI, was 180 to 210 months imprisonment

(fifteen to seventeen and a half years).    The report also noted

that the statutory term of release was not more than five years,

and the guideline range for supervised release was two to five

years.

          Romero-Galindez's sentencing hearing took place over

three days, the important date for our purposes being August 19,

2013, when his sentence was handed down.2    Though the government

stood by its fifteen-year sentence recommendation, the district

judge was unconvinced.   Emphasizing Romero-Galindez's four prior

murder convictions and the fact that an AK-47 is an offensive

weapon, the judge indicated the statutory minimum would not be a

sufficient deterrent. Though the judge went through the Guidelines

calculation delineated in the PSR, he was clear that "the court is

going to provide a statutory sentence, not a guideline sentence."

He then sentenced Romero-Galindez to 240 months (twenty years) in

prison, with five years of supervised release to follow.

          Romero-Galindez timely appealed, challenging both the

validity of his plea and the reasonableness of his sentence.




     2
       On the first hearing day, July 19, 2013, the court heard
from two defense witnesses advocating for leniency, and on the
second day, July 23, 2013, arguments were heard on whether Romero-
Galindez was arrested or voluntarily surrendered.

                               -5-
                              VALIDITY OF PLEA

           Romero-Galindez      says    his    plea   was    not   knowing    and

voluntary because the judge failed to inform him of the statutory

minimum (fifteen years) and maximum (life) at the change of plea

hearing, and got the maximum term of supervised release wrong,

calling it three years instead of five.                   The government, for

unknown reasons, only addresses the second half of this argument.

While it does not dispute that the term of supervised release was

stated incorrectly, it claims it does not matter because it is

clear from the record that Romero-Galindez was aware of the correct

term and the difference between the stated and actual term of years

is not so great.

           Since Romero-Galindez did not object or seek to set aside

his plea below, review is for plain error only.              United States v.

Santiago, 775 F.3d 104, 106 (1st Cir. 2014).                    The rubric is

familiar; there must be (1) an error, (2) that was plain, (3) which

affected   substantial    rights,      and    (4)   seriously   impacted     "the

fairness, integrity or public reputation of judicial proceedings."

Id.

           The error here is plain. Rule 11 of the Federal Rules of

Criminal Procedure provides that at the change of plea hearing "the

court   must   inform   the   defendant       of,   and   determine   that   the

defendant understands . . . any maximum possible penalty, including

imprisonment, fine, and term of supervised release." Fed. R. Crim.


                                       -6-
P. 11(b)(1)(H).     The court must do the same for "any mandatory

minimum penalty."   Fed. R. Crim. P. 11(b)(1)(I).      None of this was

done here.      While the magistrate judge explained that the §

922(g)(1) maximum penalty of ten years imprisonment would not apply

if Romero-Galindez was found to be an armed career criminal (as he

had been charged), she never went on to say what the mandatory

minimum and maximum penalty would be in that event.          And, as the

government concedes, the judge also misstated the maximum term of

supervised release as being three years rather than five.

          Nonetheless, even though the judge clearly erred, Romero-

Galindez's claim falters under the plain error requirement that his

substantial rights be affected, which requires that Romero-Galindez

"show a reasonable probability that, but for the error, he would

not have entered the plea."    United States v. Dominguez Benitez,

542 U.S. 74, 83 (2004); see also Santiago, 775 F.3d at 107.         This

he cannot do.

          In support of his claim of error, Romero-Galindez relies

on United States v. Rivera-Maldonado, 560 F.3d 16 (1st Cir. 2009)

and United States v. Santo, 225 F.3d 92 (1st Cir. 2000).

          In    Rivera-Maldonado,    the   defendant   was   erroneously

informed in both the plea agreement and the change of plea colloquy

that he faced, at most, three years of supervised release, when in

fact the maximum was life. 560 F.3d at 17-18.    The correct term of

supervised release was contained in the later-issued PSR, and


                                    -7-
relied upon at sentencing by the judge who sentenced the defendant

to supervised release for life.    Id. at 19.   As in this case, all

were in agreement that the error was plain.     Id.   Emphasizing the

"dramatically altered . . . sentencing stakes for the defendant,"

this court went on to find a reasonable probability that the

defendant would not have entered the plea had he understood his

exposure. Id. at 21.

          Similarly, in Santo, we found that the defendant having

been informed in the plea agreement, and at the change of plea

hearing, that the mandatory minimum was five years imprisonment

instead of the correct ten years (which he was ultimately sentenced

to) was an error that reasonably could have affected his decision

to change his plea to guilty.3 225 F.3d at 101.    As in Rivera-

Maldonado, the correct information was provided to the defendant in

the PSR and at sentencing.   Santo, 225 F.3d at 96.

           There are some important differences between the above

cases and the one at hand. We start with Romero-Galindez's minimum

and maximum term of imprisonment.



     3
       Santo was decided before the Supreme Court held in United
States v. Vonn, 535 U.S. 55, 58 (2002) and United States v.
Dominguez Benitez, 542 U.S. 74, 76 (2004) that plain error was the
apropos standard in unpreserved Rule 11 claims. United States v.
Ortiz-García, 665 F.3d 279, 288 n.8 (1st Cir. 2011). In effect
though, the review employed in Santo was similar. In it, we noted
the high hurdle faced by the defendant, questioned whether there
was a substantial defect in the proceedings, and considered the
impact on the defendant's substantial rights. Santo, 225 F.3d at
97.

                                  -8-
             Significantly, unlike in Rivera-Maldonado and Santo, the

mandatory minimum and maximum term of imprisonment was stated

correctly in the plea agreement, a document that Romero-Galindez

acknowledged at the plea hearing that he understood.           At the plea

hearing, the magistrate judge never contradicted the information

contained in the plea agreement, rather she neglected to mention

it.   Further,   at    the   hearing,   the   government   attorney   twice

accurately stated that the statutory minimum was fifteen years

(though did not reference the mandatory maximum of life) while

explaining     the    parties'   agreement    to   recommend   the   minimum

sentence.     That makes this case more akin to United States v.

Sevilla-Oyola, 770 F.3d 1, 4-5 (1st Cir. 2014), in which the judge

failed to advise the defendant of a certain maximum penalty at the

plea hearing.        Though we ultimately found the issue waived on

appeal, we concluded the defendant could not establish plain error

-- specifically, a reasonable probability that he would not have

plead guilty -- because the omitted maximum penalty was correctly

contained in the PSR, which the defendant confirmed he understood

during the plea colloquy.        Id. at 14 n.24.

             As far as post-plea, the minimum and maximum terms of

imprisonment were correctly stated in the magistrate judge's report

and recommendation regarding plea acceptance.           The same goes for

the PSR.    Three versions of the PSR issued before sentencing, each

of which accurately stated the statutory minimum and maximum term


                                     -9-
of imprisonment.           At the sentencing hearing, when the judge

explained what penalties Romero-Galindez faced, the information

provided was accurate as well.

              No more is needed.       All indications are that Romero-

Galindez was made aware of the mandatory minimum and maximum

imprisonment term during plea negotiations, as evidenced by the

plea agreement.       That range was then correctly reiterated in the

report and recommendation, in three PSRs, and at sentencing.

Romero-Galindez never expressed surprise or hesitation at any of

these       junctures.4      Given   all     this,   Romero-Galindez   cannot

demonstrate a reasonable probability that he would not have entered

the plea but for the statutory sentence range being omitted from

the plea hearing.         See Dominguez Benitez, 542 U.S. at 83.

              Misinforming the defendant of the applicable term of

supervised release also gives no ground for setting aside the plea

in this case.        The relevant term of supervised release was not

referenced in the plea agreement and, as the government concedes,

was incorrectly stated at the change of plea hearing as being

three, as opposed to five, years.              However, like the statutory



        4
       Notably, it is not as if Romero-Galindez's attorney was not
contemplating probation's PSR calculations. Rather, in between the
original PSR and version two issuing, Romero-Galindez's attorney
filed a "Motion for Exam" seeking to inspect the seized AK-47. He
noted that probation had classified the weapon as a machine gun, a
designation he disputed. An examination of the weapon was sought
because the "result of said examination could affect the guideline
calculations already submitted in the present case."

                                      -10-
minimum and maximum imprisonment term, the applicable term of

release was accurately stated in the magistrate judge's report and

recommendation, in the three versions of the PSR, and at the

sentencing hearing by the judge while he explained the penalties on

the table.    Again, Romero-Galindez did not balk at any of those

points in time.

          United States v. Ortiz-García 665 F.3d 279 (1st Cir.

2011) is instructive.   In that case, both the plea agreement and

the judge at the change of plea hearing failed to explain the

maximum penalty faced by the defendant; however, the information

was accurately stated in the PSR and by the judge at sentencing,

and the defendant lodged no objection.   Id. at 285, 287.   Based on

the defendant's failure to object, the government urged this court

to find no Rule 11 violation, but we were unmoved.     Id. at 286.

The record revealed that the judge had not confirmed at sentencing

that the defendant had read and discussed the PSR with his attorney

(as required by Federal Rule of Criminal Procedure 32(i)(1)(A)).

Id. at 287.     We explained that had the record shown that the

defendant had reviewed the PSR prior to sentencing, "that might

indeed negate Ortiz's claim that the Rule 11 error affected his

substantial rights, given Ortiz's failure to object to the PSR."

Id.; see also Santiago, 775 F.3d at 108 (finding that the district

court's confirming that the defendant had reviewed the PSR with his

attorney disproved his contention that he was caught by surprise).


                               -11-
          Here, Romero-Galindez makes no allegation that he did not

read and discuss the thrice-issued PSR prior to sentencing, nor

does anything in the record compel that conclusion.5           On top of

this, the erroneous information regarding the pertinent term of

supervised release did not "dramatically alter[] the sentencing

stakes for the defendant," a factor we were concerned with in

Rivera-Maldonado. 560 F.3d at 21; see id. (emphasizing "the

dramatic difference between a three year period of supervised

release and a lifetime of supervised release").          Though we by no

means minimize the restraining nature of supervised release, the

two year difference between three and five years of supervised

release is but a small fraction of the life-imprisonment penalty

that Romero-Galindez was facing.          See, e.g., United States v.

Munoz, 68 F.3d 465, 1995 WL 581435, *1 (5th Cir. 1995) (per curiam)

(unpublished)   ("The    court's   understatement   of   the   supervised

release term by two years was a relatively small fraction of the

maximum term of imprisonment (life) that [the defendants] faced.").

And the transcript of the sentencing hearing makes clear that the

primary concern for Romero-Galindez (and the court) was the length

of time that he would be imprisoned, specifically how old he would



     5
       The record includes the transcript for the final day of
Romero-Galindez's sentencing, August 19, 2013, during which the
judge did not ask whether Romero-Galindez reviewed the PSR. This
does not mean the judge never did; there are no transcripts
provided for the first two days of the sentencing hearing, July 19
and 23.

                                   -12-
be when he got out.            Defense counsel's expressed fear was that a

fifteen-year          sentence,    given     Romero-Galindez's        age,   would

effectively turn into a life sentence.             There was no debate about,

or worry voiced over, what term of supervised release he would

face.

               These things combined compel us to conclude that Romero-

Galindez has failed to satisfy his burden to show that in light of

the mis-stated term of supervised release, "the probability of a

different result is 'sufficient to undermine confidence in the

outcome' of the proceeding."              Dominguez Benitez, 542 U.S. at 83

(quoting Strickland v. Washington, 466 U.S. 668, 694 (1984)).

               The guilty plea stands.

                          REASONABLENESS OF SENTENCE

               The second half of Romero-Galindez's appeal takes aim at

his    sentence.         He    disputes    its   procedural    and    substantive

reasonableness, offering the following.               First, Romero-Galindez

says his criminal history category set forth in the PSR, and cited

at the sentencing hearing by the court, was miscalculated. Second,

he    claims    the    court    impermissibly    disregarded    the    Sentencing

Guidelines as a starting point.            And finally, according to Romero-

Galindez, the judge relied on improper sentencing factors, (e.g.,

public opinion and the supposed lenient treatment Romero-Galindez

received in state court), while putting too much weight on his

prior convictions.


                                          -13-
          The government's counter is again less than complete,

hitting just some of Romero-Galindez's claimed errors.     In short,

the government argues that overall the Guidelines calculation was

sound and the court considered proper factors, like deterrence and

the serious nature of the offense, when it came up with an

eminently reasonable twenty year sentence.

          Our review is for abuse of discretion, which means

"discerning whether the challenged sentence is procedurally sound

and substantively reasonable."     United States v. Gallardo-Ortiz,

666 F.3d 808, 811 (1st Cir. 2012); see also Gall v. United States,

552 U.S. 38, 51 (2007).     We look for procedural blunders, like

improper Guidelines calculations or an insufficient explanation

from the judge, as well as whether the sentence imposed is in fact

substantively reasonable.   United States v. Politano, 522 F.3d 69,

72 (1st Cir. 2008).   "[T]he linchpin of a reasonable sentence is a

plausible sentencing rationale and a defensible result."      United

States v. Martin, 520 F.3d 87, 96 (1st Cir. 2008).

          With   these   specifications   in   mind, we take Romero-

Galindez's arguments in turn.

                  i. Criminal History Calculation

          Romero-Galindez, though he agrees that his adjusted

offense level was correctly calculated, claims that his criminal

history score was mistakenly tallied at 14, resulting in a criminal

history of VI, when it should have been 9, which would mean a


                                 -14-
criminal history category of IV. We need not delve too deeply into

the particulars of the argument; it suffices to note that Romero-

Galindez thinks probation, in deciding what Guidelines provisions

were applicable, did not properly take into account that he was

under eighteen years old when he committed his prior crimes.6

Whether this argument has merit is not something we need to get

into because even assuming it does, Romero-Galindez cannot prevail.

           "If we find an alleged Guideline error would not have

affected the district court's sentence, we may affirm."             United

States v. Marsh, 561 F.3d 81, 86 (1st Cir. 2009).          In other words,

we think the alleged error harmless.      United States v. McGhee, 651
F.3d 153, 158 (1st Cir. 2011) (citing Williams v. United States,

503 U.S. 193, 203 (1992)) ("'[O]nce the court of appeals has

decided that the district court misapplied the Guidelines, a remand

is appropriate unless the reviewing court concludes, on the record

as a whole, that the error was harmless, i.e., that the error did

not   affect   the   district   court's   selection   of    the   sentence

imposed.'"). The record, though, must make the innocuous nature of

the error unmistakable.    See United States v. Ortiz, 741 F.3d 288,

294 (1st Cir. 2014); McGhee, 651 F.3d at 159.


      6
       The relevant provisions are U.S.S.G. § 4A1.1 and § 4A1.2,
which "are concerned with counting and weighing sentences of
imprisonment to establish a defendant's criminal history category,"
with one of the variables being whether the earlier offense was
committed prior to age eighteen and whether the defendant was
convicted as an adult. United States v. McGhee, 651 F.3d 153, 155-
56 (1st Cir. 2011).

                                  -15-
           It does just that here.           As we said above, the judge was

explicit   that    he   was    not   going    to   sentence   Romero-Galindez

according to the Guidelines.          The judge made this point pellucid

while delving into Romero-Galindez's criminal history.              He noted

that the applicable criminal history category was VI and that

Romero-Galindez had in excess of thirteen criminal history points.

[App 100] The following exchange then took place:

           THE COURT: He has in excess of 13; is that
           correct? It doesn't really make any difference
           because the Court is going to provide a
           statutory sentence, not a guideline sentence.

           THE PROBATION OFFICER: 14 points.

           THE COURT: 14. So he gets off. He's off the
           page. All right. But that's not important.


The   sentencing   judge      made   it   apparent   that   Romero-Galindez's

criminal history category did not affect the ultimate sentence

imposed.   Furthermore, the judge was firm in his thinking that the

Guidelines yielded too lenient of a sentence (more on this below).

We think it safe to assume that if the judge thought the punishment

too permissive at a criminal history category of VI, he would not

have gone for the even more permissive sentence imposed by the

supposedly correct category of IV. Indeed, the record suggests the

judge might not have found the category of IV to accurately reflect

Romero-Galindez's criminal history.

           As such, assuming for the sake of argument that there was

some error in his criminal history calculation, the record reveals

                                      -16-
that it did not alter the district court's sentence selection.

See, e.g., United States v. Tavares, 705 F.3d 4, 27-28 (1st Cir.

2013) (finding the district court's failure to choose between the

conflicting criminal history categories proffered by the government

and the defense was harmless error as the court made clear that the

Guidelines sentencing range was irrelevant to the sentence it was

going to hand down).

                    ii. Attention to the Guidelines

             Citing the above dialogue where the sentencing judge

indicated that Romero-Galindez's criminal history points "d[id]n't

make a difference" and were "not important," Romero-Galindez claims

that the judge improperly disregarded the Sentencing Guidelines as

a jumping-off point.

             Our case law instructs that the Guidelines "are simply

'the starting point and . . . initial benchmark' for crafting a

sentence."      United States v. King, 741 F.3d 305, 308 (1st Cir.

2014) (quoting Gall, 552 U.S. at 49).           While "a sentencing court

must 'give respectful consideration to the Guidelines, Booker

permits   the   court   to   tailor   the    sentence   in   light   of   other

statutory concerns as well.'"         Pepper v. United States, 131 S. Ct.
1229, 1241 (2011) (quoting Kimbrough v. United States, 552 U.S. 85,

101 (2007)).

             Here, the judge unambiguously indicated that he was not

going with a Guidelines sentence for a variety of reasons (more


                                      -17-
fully discussed below).     This is not the same as disregarding the

Guidelines as a starting point.        At the sentencing hearing, the

judge distinctly went through the Guidelines computation, detailing

Romero-Galindez's base offense level, criminal history, status as

an armed career criminal, acceptance of responsibility, total

offense level, and guideline sentence range.       The judge indicated

that he had reviewed the PSR and its Guidelines computations, as

well as the sentencing factors set forth in 18 U.S.C. § 3553.           Far

from indicating inadequate attention to the Guidelines, the record

shows that the court considered the option presented by the

Guidelines (even if they may have been calculated incorrectly) and

then, for clearly enumerated reasons, rejected it as producing an

overly lenient sentence.       This was an option well within its

prerogative to take.

                        iii. Sentencing Factors

           Finally,     Romero-Galindez    criticizes     the        factors

considered by the sentencing judge in fashioning the twenty year

sentence, alleging that too much weight was placed on his previous

crimes   and   their   corresponding   sentence,   as   well    as   public

perception.7   We are unpersuaded.



     7
       Romero-Galindez, without elaboration, faults the district
court for not detailing the § 3553(a) factors. Even assuming the
argument developed enough to preserve, Romero-Galindez does not
prevail. An exhaustive sorting through the factors one by one is
not the approach demanded by our case law.      United States v.
Aponte-Vellón, 754 F.3d 89, 94 (1st Cir. 2014).

                                 -18-
           A   sentencing   court's     deviation    from     the   Guidelines

"should typically be rooted either in the nature and circumstances

of the offense or the characteristics of the offender."               Martin,
520 F.3d at 91; 18 U.S.C. § 3553(a)(1).            The record reveals that

Romero-Galindez's sentence was grounded in both.

           For one, the court honed in on the grave nature of the

offense Romero-Galindez had committed.            The court reflected that

"this is a serious case because it is an AK-47, which is an

offensive weapon with a magazine of over 30 and 11 bullets within

the magazine." The court also focused on the serious nature of the

crimes of Romero-Galindez's youth.            The court noted that, in

eighteen   years,   "I   have   never   had   a   defendant    come   into   my

courtroom with four murders."

           While Romero-Galindez faults the court for highlighting

these crimes, claiming that the judge only emphasized the number of

previous convictions as opposed to the circumstances surrounding

them, the record belies his contention.8            The judge was clearly


     8
       Romero-Galindez very briefly alludes that the court's focus
on his previous crimes constituted impermissible double counting
since his base offense level was increased because of the prior
crimes. The double counting rubric seems a poor fit. He is not
alleging, for instance, that the same underlying facts were applied
via two separate Guideline provisions to set a base level and then
enhance a sentence. Rather Romero-Galindez's crimes were factored
into his base level (U.S.S.G. § 2K2.1(a)(1)) and then their
particular gravity considered by the court as a factor in
determining how stringent his non-Guideline sentence should be. In
any event, aside from stating that there has been impermissible
double counting and offering one unhelpful out of circuit case,
Romero-Galindez goes no further. Such perfunctory treatment waives

                                   -19-
concerned with the serious nature of the earlier crimes, not just

that they numbered four.       He underscored that the earlier misdeeds

were for first and second degree murder, including a carjacking,

and that all involved weapons. The fact that the current crime and

the previous ones all involved weapons demonstrated, for the judge,

the defendant's "proclivity towards weapons."                Furthermore, the

court did not forget that the murders were committed over a dozen

years ago in Romero-Galindez's youth, rather it emphasized that

fact multiple times.

             Romero-Galindez    also   avers   that    the     court       tried   to

compensate for a perceived overly lenient state court sentence for

the   four   murders.    We     disagree.      To     start,    as     a    general

proposition, there is nothing wrong with the court factoring a

generous prior sentence into the equation.            As we have explained,

"a sentencing court may . . . consider whether, in a series of past

convictions, the punishment appears to fit the crime."                       United

States v. Flores-Machicote, 706 F.3d 16, 21 (1st Cir. 2013).                       "If

the court concludes that an asymmetry exists which results in a

substantial underestimation of the defendant's criminal history, it

may vary the sentence upward to reflect past leniency."9                    Id.     In


the issue.     See Randall v. Laconia, NH, 679 F.3d 1, 5 (1st Cir.
2012).
      9
       A caveat: it would not be permissible if a district court
"explicitly fashioned a federal sentence in order to influence the
manner in which a sentence imposed by a local court was
implemented." United States v. Santiago-Rivera, 594 F.3d 82, 86

                                    -20-
particular, the court may consider, as it seems to have done here,

whether the leniency of a past sentence led to the defendant's

recidivism such that a stronger sentence may now be required.         Id.

at 22 & n.2.10

          And though the judge stated a few times that "I cannot be

a softy," or something along those lines -- another thing Romero-

Galindez is not happy with -- we do not see a problem.                The

sentencing transcript shows that the judge, as opposed to fretting

over public opinion, was concerned with the fact that a lenient or

so-called soft sentence would not serve as a general deterrent.

The judge repeatedly made this point, questioning what disincentive

value a statutory minimum sentence would have.11          The goal of

"afford[ing] adequate deterrence to criminal conduct," one of the

enumerated § 3553 factors, is a legitimate concern.        18 U.S.C. §

3553(a)(2)(B);     see   also   Flores-Machicote, 706 F.3d   at    23


(1st Cir. 2010).
     10
        Though the court expressed surprise that two of Romero-
Galindez's first degree murder charges had been reclassified to
second degree, likening it to a "miracle," the judge repeatedly
indicated that he respected the Puerto Rico court and was not
second guessing the route it went.
     11
        The judge stated of the recommended fifteen-year sentence:
"It is not a deterrent, because then it gives the image to everyone
else . . . my next case comes in, a murderer, four murders, and he
says, 'Judge, you remember Angel Romero-Galindez . . . He's got
four murders, Judge.     One of them which was a murder and a
carjacking. And, you know, Judge, you know what you did? You gave
him the minimum.'" He went on, theorizing that the families of the
four murder victims might say: "Boy that judge is a softy. There's
no deterrence any more in the federal system because he gave him
the minimum, having four murders as a background to the AK-47."

                                  -21-
("Deterrence is widely recognized as an important factor in the

sentencing calculus.").

          That ends this aspect of the matter. Romero-Galindez had

a history of violent crimes and, upon impermissibly leaving the

state custody that those crimes landed him in, got his hands on an

AK-47.   We scarcely think it was unreasonable for the district

judge to think a statutory minimum sentence was not adequate.

Sentences are not one size fits all, instead "there is almost

always a range of reasonable sentences for any given offense."

United States v. Santiago-Rivera, 744 F.3d 229, 234 (1st Cir. 2014)

(internal quotation marks omitted).      Romero-Galindez's sentence

falls well within that range.

                            CONCLUSION

          Discerning no error that would either invalidate Romero-

Galindez's plea, or require vacating his sentence, we affirm.




                                -22-